DETAILED ACTION
This action is in response to an amendment filed 7/6/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “manufacturing a metal oxynitride film” in the preamble.  The body of the claim introduces an “in-plane orientated film” in line 2.  It is unclear to the examiner whether the “in-plane orientated film” is the “metal oxynitride film” referred to in the preamble or another film used in the manufacturing process to subsequently form a metal oxynitride film.   Line 6 also refers to “deposition of the metal oxynitride film”.  It is unclear to the examiner whether “deposition of the metal oxynitride film” is meant to refer to the deposition of the “in-plane orientated film”.  For the purposes of examination, the examiner interprets “in-plane orientated film” as an “in-plane orientated metal oxynitride film” to resolve the lack of antecedent basis.  However, appropriate correction and/or clarification is requested.  Claims 9-14 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 2.
Claim 12 recites the limitation "the metal oxynitride film" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 depends on claim 2.  Parent claim 2 mentions “a metal oxynitride film” in the preamble of the claim but does not otherwise introduce “a metal oxynitride film” within the body of the claim.  Claims 13-14 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 12.
Claim 13 recites the limitation "the metal oxynitride film" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 depends on claim 12 which itself depends on claim 2.  Parent claim 2 mentions “a metal oxynitride film” in the preamble of the claim but does not otherwise introduce “a metal oxynitride film” within the body of the claim.  Claim 14 inherits the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 13.
Claim 14 recites the limitation "the metal oxynitride film" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 depends on claim 13, which itself depends on claim 12 which itself depends on claim 2.  Parent claim 2 mentions “a metal oxynitride film” in the preamble of the claim but does not otherwise introduce “a metal oxynitride film” within the body of the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (U.S. 2015/0340505; “Yamazaki”) in view of Matsushima et al. (“Epitaxial Growth of ZnInON Films with Tunable Band Gap from 1.7 to 3.3 eV on ZnO Templates”, 2013), Futsuhara et al. (“Optical properties of zinc oxynitride thin films”, 1998; “Futsuhara”), and Aoki et al. (WO 2017/204197; references to English translated Abstract).
Regarding claim 1, Yamazaki discloses a method comprising forming a metal oxynitride film (103, Fig. 1B) in contact with a single crystal substrate (101, Fig. 1B) ([0100], [0105]).  Yet, Yamazaki does not disclose details of the metal oxynitride film formation process.  
However, Matsushima discloses: 
Epitaxially growing a metal oxynitride film by a sputtering method using an oxide target with a gas containing a nitrogen gas introduced (p 11NM06-2, left column, lines 5-13),
Wherein the oxide target comprises zinc (p 11NM06-2, left column, lines 8-9).
Yet, Matsushima does not disclose the following:
The substrate during the deposition of the metal oxynitride film is higher than or equal to 80°C and lower than or equal to 400°C;
The flow rate of the nitrogen gas is greater than or equal to 50% and lower than or equal to 100% of a total flow rate of the gas.  
Regarding (a), Futsuhara discloses a substrate temperature during oxynitride sputtering process is maintained within the range of 80°C and 400°C (p 322, col 2, “Experimental Details”; “423K”).  This has the advantage of improving adhesion and control of the sputtering materials during sputtering, thereby increasing film quality of the formed film.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yamazaki and Matsushima with the substrate temperature during deposition maintained between 80°C and 400°C, as taught by Futsuhara, so as to increase the quality of the metal oxynitride film.
Regarding (b), Aoki discloses a flow rate of oxide within the range of 50% and 100% during a metal oxynitride formation process (Abstract).  This has the advantage of improving quality of the metal oxynitride film.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yamazaki and Matsushima with the flow rate of the nitrogen gas within 50% and 100%, inclusive, as taught by Aoki, so as to improve quality of the metal oxynitride film.
Regarding claim 2, Yamazaki discloses a method comprising forming an in-plane orientated metal oxynitride film (103, Fig. 1B) in contact with a single crystal substrate (101, Fig. 1B) ([0100], [0105]).  Yet, Yamazaki does not disclose details of the in-plane orientated metal oxynitride film formation process.  
However, Matsushima discloses: 
Epitaxially growing a metal oxynitride film by a sputtering method using an oxide target with a gas containing a nitrogen gas introduced (p 11NM06-2, left column, lines 5-13),
Wherein the oxide target comprises zinc (p 11NM06-2, left column, lines 8-9).
Yet, Matsushima does not disclose the following:
The substrate during the deposition of the metal oxynitride film is higher than or equal to 80°C and lower than or equal to 400°C;
The flow rate of the nitrogen gas is greater than or equal to 50% and lower than or equal to 100% of a total flow rate of the gas.  
Regarding (a), Futsuhara discloses a substrate temperature during oxynitride sputtering process is maintained within the range of 80°C and 400°C (p 322, col 2, “Experimental Details”; “423K”).  This has the advantage of improving adhesion and control of the sputtering materials during sputtering, thereby increasing film quality of the formed film.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yamazaki and Matsushima with the substrate temperature during deposition maintained between 80°C and 400°C, as taught by Futsuhara, so as to increase the quality of the in-plane orientated metal oxynitride film.
Regarding (b), Aoki discloses a flow rate of oxide within the range of 50% and 100% during a metal oxynitride formation process (Abstract).  This has the advantage of improving quality of the metal oxynitride film.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yamazaki and Matsushima with the flow rate of the nitrogen gas within 50% and 100%, inclusive, as taught by Aoki, so as to improve quality of the in-plane orientated metal oxynitride film.
Regarding claims 3 and 9, Matsushima discloses the oxide target comprises indium (p 11NM06-2, left column, lines 8-9).
Regarding claims 6 and 12, Matsushima discloses a crystal structure of the metal oxynitride film is a wurtzite structure (Fig. 2-3).
Regarding claims 7 and 13, Matsushima discloses wherein when pole measurement is performed on the metal oxynitride film, a diffraction peak indicating six-fold symmetry is observed in a ϕ scan on a (101) plane of a crystal of the metal oxynitride film in the pole measurement (p 11NM06-2, right column, lines 10-17).
Regarding claims 8 and 14, Matsushima discloses wherein a first spot and a second spot are observed in a wide-angle reciprocal space map of the metal oxynitride film, wherein a peak of the first spot is positioned at an angle 20 of greater than or equal to 30° and less than or equal to 35° and an angle w of around 0°, wherein a half-width of the first spot is less than 2°, wherein a peak of the second spot is positioned at an angle 20 of greater than or equal to 33° and less than or equal to 37° and an angle y of greater than or equal to 61° and less than or equal to 65°, and wherein a half-width of the second spot is less than 2° (p 11NM06-2, right column, line 23 – p 11NM06-3, left column, line 8).
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (U.S. 2015/0340505; “Yamazaki”) as modified by Matsushima et al. (“Epitaxial Growth of ZnInON Films with Tunable Band Gap from 1.7 to 3.3 eV on ZnO Templates”, 2013), Futsuhara et al. (“Optical properties of zinc oxynitride thin films”, 1998; “Futsuhara”) and Aoki et al. (WO 2017/204197; references to English translated Abstract) as applied to claims 1 and 2 above, and further in view of Nara et al. (JP2011029238; references to English translation; “Nara”).
Regarding claims 4 and 10, Yamazaki, Matsushima, Futsuhara, and Aoki disclose the zinc-based metal oxynitride (ZrInON) is grown on a substrate (Matsushima: C-plane sapphire, Fig. 1; p 11NM06-2, left column, lines 5-13) but do not disclose it is a yttria-stabilized (YSZ) substrate with a plane orientation of (111).  However, Nara discloses a zinc based film grown on a YSZ substrate with a plane orientation of (111) ([0017]-[0018]).  Because both the combination of Yamazaki, Matsushima, Futsuhara, and Aoki and Nara teach methods of growing zinc-based films on substrates, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming the metal oxynitride film on a YSZ substrate.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (U.S. 2015/0340505; “Yamazaki”) as modified by Matsushima et al. (“Epitaxial Growth of ZnInON Films with Tunable Band Gap from 1.7 to 3.3 eV on ZnO Templates”, 2013), Futsuhara et al. (“Optical properties of zinc oxynitride thin films”, 1998; “Futsuhara”)  and Aoki et al. (WO 2017/204197; references to English translated Abstract) as applied to claims 1 and 2 above, and further in view of Niki et al. (U.S. 6,674,098 B1; “Niki”).
Regarding claims 5 and 11, Yamazaki, Matsushima, Futsuhara, and Aoki disclose the zinc-based metal oxynitride (ZrInON) is grown on a substrate (Matsushima: C-plane sapphire, Fig. 1; p 11NM06-2, left column, lines 5-13) but do not disclose it is a A-plane sapphire with an orientation of (110).  However, Niki discloses a zinc based film grown on an A-plane sapphire substrate with an orientation of (110) (col 12, lines 35-42).  This has the advantage of improved quality of the zinc based film.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yamazaki, Matsushima, Futsuhara, and Aoki with the substrate comprising an A-plane sapphire substrate, as taught by Niki, so as to improve quality of the metal oxynitride film.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812